
	
		II
		110th CONGRESS
		1st Session
		S. 2078
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require updating of State building energy efficiency
		  codes and standards.
	
	
		1.Updating State building
			 energy efficiency codes and standards
			(a)Updating
			 national model building energy codes and standards
				(1)Updating
					(A)In
			 generalThe Secretary shall facilitate the updating of national
			 model building energy codes and standards at least every 3 years to achieve
			 overall energy savings, compared to the 2006 International Energy Conservation
			 Code (referred to in this section as the IECC) for residential
			 buildings and ASHRAE/IES Standard 90.1 (2004) for commercial buildings, of at
			 least—
						(i)30
			 percent by 2015; and
						(ii)50
			 percent by 2022.
						(B)Modification of
			 goalIf the Secretary determines that the goal referred to in
			 subparagraph (A)(ii) cannot be achieved using existing technology, or would not
			 be lifecycle cost effective, the Secretary shall establish, after providing
			 notice and an opportunity for public comment, a revised goal that ensures the
			 maximum level of energy efficiency that is technologically feasible and
			 lifecycle cost effective.
					(2)Revision of
			 codes and standards
					(A)In
			 generalIf the IECC or ASHRAE/IES Standard 90.1 regarding
			 building energy use is revised, not later than 1 year after the date of the
			 revision, the Secretary shall determine whether the revision will—
						(i)improve energy
			 efficiency in buildings; and
						(ii)meets the
			 targets established under paragraph (1).
						(B)Revision by
			 Secretary
						(i)In
			 generalIf the Secretary makes a determination under subparagraph
			 (A)(ii) that a code or standard does not meet the targets established under
			 paragraph (1), or if a national model code or standard is not updated for more
			 than 3 years, not later than 2 years after the determination or the expiration
			 of the 3-year period, the Secretary shall amend the IECC or ASHRAE/IES Standard
			 90.1 (as in effect on the date on which the determination is made) to establish
			 a modified code or standard that meets the targets established under paragraph
			 (1).
						(ii)BaselineThe
			 modified code or standard shall serve as the baseline for the next
			 determination under subparagraph (A)(i).
						(C)Notice and
			 commentThe Secretary shall—
						(i)publish in the
			 Federal Register notice of targets, determinations, and modified codes and
			 standards under this subsection; and
						(ii)provide the
			 opportunity for public comment on targets, determinations, and modified codes
			 and standards under this subsection.
						(b)State
			 certification of building energy code updates
				(1)State
			 certification
					(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, each State shall certify to the Secretary that the State has reviewed
			 and updated the residential and commercial building code of the State regarding
			 energy efficiency.
					(B)Energy
			 savingsThe certification shall include a demonstration that the
			 code of the State—
						(i)meets or exceeds
			 the 2006 IECC for residential buildings and the ASHRAE/IES Standard 90.1–2004
			 for commercial buildings; or
						(ii)achieves
			 equivalent or greater energy savings.
						(2)Revision of
			 codes and standards
					(A)In
			 generalIf the Secretary makes an affirmative determination under
			 subsection (a)(2)(A)(i) or establishes a modified code or standard under
			 subsection (a)(2)(B), not later than 2 years after the determination or
			 proposal, each State shall certify that the State has reviewed and updated the
			 building code of the State regarding energy efficiency.
					(B)Energy
			 savingsThe certification shall include a demonstration that the
			 code of the State—
						(i)meets or exceeds
			 the revised code or standard; or
						(ii)achieves
			 equivalent or greater energy savings.
						(C)Review and
			 updating by StatesIf the Secretary fails to make a determination
			 under subsection (a)(2)(A)(i) by the date specified in subsection (a)(2) or
			 makes a negative determination under subsection (a)(2)(A), not later 3 years
			 after the specified date or the date of the determination, each State shall
			 certify that the State has—
						(i)reviewed the
			 revised code or standard; and
						(ii)updated the
			 building code of the State regarding energy efficiency to—
							(I)meet or exceed
			 any provisions found to improve energy efficiency in buildings; or
							(II)achieve
			 equivalent or greater energy savings in other ways.
							(c)State
			 certification of compliance with building codes
				(1)In
			 generalNot later than 3 years after a certification of a State
			 under subsection (b), the State shall certify that the State has achieved
			 compliance with the certified building energy code.
				(2)Rate of
			 complianceThe certification shall include documentation of the
			 rate of compliance based on independent inspections of a random sample of the
			 new and renovated buildings covered by the code during the preceding
			 year.
				(3)ComplianceA
			 State shall be considered to achieve compliance with the certified building
			 energy code under paragraph (1) if—
					(A)at least 90
			 percent of new and renovated buildings covered by the code during the preceding
			 year substantially meet all the requirements of the code; or
					(B)the estimated
			 excess energy use of new and renovated buildings that did not meet the code
			 during the preceding year, compared to a baseline of comparable buildings that
			 meet the code, is not more than 10 percent of the estimated energy use of all
			 new and renovated buildings covered by the code during the preceding
			 year.
					(d)Failure To meet
			 deadlines
				(1)ReportsA
			 State that has not made a certification required under subsection (b) or (c) by
			 the applicable deadline shall submit to the Secretary a report on—
					(A)the status of the
			 State with respect to completing and submitting the certification; and
					(B)a plan of the
			 State for completing and submitting the certification.
					(2)ExtensionsThe
			 Secretary shall permit an extension of an applicable deadline for a
			 certification requirement under subsection (b) or (c) for not more than 1 year
			 if a State demonstrates in the report of the State under paragraph (1) that the
			 State has made—
					(A)a good faith
			 effort to comply with the requirements; and
					(B)significant
			 progress in complying with the requirements, including by developing and
			 implementing a plan to achieve that compliance.
					(3)Noncompliance
			 by StateAny State for which the Secretary has not accepted a
			 certification by a deadline established under subsection (b) or (c), with any
			 extension granted under paragraph (2), shall be considered not in compliance
			 with this section.
				(4)Compliance by
			 local governmentsIn any State that is not in compliance with
			 this section, a local government of the State may comply with this section by
			 meeting the certification requirements under subsections (b) and (c).
				(5)Annual
			 compliance reports
					(A)In
			 generalThe Secretary shall annually submit to Congress a report
			 that contains, and publish in the Federal Register, a list of—
						(i)each State
			 (including local governments in a State, as applicable) that is in compliance
			 with the requirements of this section; and
						(ii)each State that
			 is not in compliance with those requirements.
						(B)InclusionFor
			 each State included on a list described in subparagraph (A)(ii), the Secretary
			 shall include an estimate of—
						(i)the
			 increased energy use by buildings in that State due to the failure of the State
			 to comply with this section; and
						(ii)the resulting
			 increase in energy costs to individuals and businesses.
						(e)Technical
			 assistance
				(1)In
			 generalThe Secretary shall provide technical assistance
			 (including building energy analysis and design tools, building demonstrations,
			 and design assistance and training) to enable the national model building
			 energy codes and standards to meet the targets established under subsection
			 (a)(1).
				(2)Assistance to
			 StatesThe Secretary shall provide technical assistance to States
			 to—
					(A)implement this
			 section, including procedures for States to demonstrate that the codes of the
			 States achieve equivalent or greater energy savings than the national model
			 codes and standards;
					(B)improve and
			 implement State residential and commercial building energy efficiency codes;
			 and
					(C)otherwise promote
			 the design and construction of energy efficient buildings.
					(f)Availability of
			 incentive funding
				(1)In
			 generalThe Secretary shall provide incentive funding to States
			 to—
					(A)implement this
			 section; and
					(B)improve and
			 implement State residential and commercial building energy efficiency codes,
			 including increasing and verifying compliance with the codes.
					(2)FactorsIn
			 determining whether, and in what amount, to provide incentive funding under
			 this subsection, the Secretary shall consider the actions proposed by the State
			 to—
					(A)implement this
			 section;
					(B)improve and
			 implement residential and commercial building energy efficiency codes;
			 and
					(C)promote building
			 energy efficiency through the use of the codes.
					(3)Additional
			 fundingThe Secretary shall provide additional funding under this
			 subsection for implementation of a plan to achieve and document at least a 90
			 percent rate of compliance with residential and commercial building energy
			 efficiency codes, based on energy performance—
					(A)to a State that
			 has adopted and is implementing, on a statewide basis—
						(i)a
			 residential building energy efficiency code that meets or exceeds the
			 requirements of the 2006 IECC, or any succeeding version of that code that has
			 received an affirmative determination from the Secretary under subsection
			 (a)(2)(A)(i); and
						(ii)a
			 commercial building energy efficiency code that meets or exceeds the
			 requirements of the ASHRAE/IES Standard 90.1–2004, or any succeeding version of
			 that standard that has received an affirmative determination from the Secretary
			 under subsection (a)(2)(A)(i); or
						(B)in a State in
			 which there is no statewide energy code either for residential buildings or for
			 commercial buildings, to a local government that has adopted and is
			 implementing residential and commercial building energy efficiency codes, as
			 described in subparagraph (A).
					(4)TrainingOf
			 the amounts made available under this subsection, the Secretary may use to
			 train State and local officials to implement codes described in paragraph (3)
			 at least $500,000 for each fiscal year.
				(5)Authorization
			 of appropriations
					(A)In
			 generalThere are authorized to be appropriated to carry out this
			 subsection—
						(i)$25,000,000 for
			 each of fiscal years 2006 through 2010; and
						(ii)such sums as are
			 necessary for fiscal year 2011 and each fiscal year thereafter.
						(B)LimitationFunding
			 provided to States under paragraph (3) for each fiscal year shall not exceed
			 1/2 of the excess of funding under this subsection over
			 $5,000,000 for the fiscal year.
					(g)Technical
			 correctionSection 303 of the Energy Conservation and Production
			 Act (42 U.S.C. 6832) is amended by adding at the end the following:
				
					(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
					.
			
